Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is in response to applicant’s amendments/Remarks filed on 05/16/2022.
           Priority Date: Prov [01/06/21]
Claim Status:
Amended claims: 1-5, 7-11, 13, and 15-18
Pending claims: 1-20.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for assessing financial risk with unstructured data array and executing security actions.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations to 
receive a first unstructured data array indicative of a plurality of discrete user events; 
serialize the unstructured data array based on at least one indicator to form one or more first data arrays, the one or more first data arrays each indicative of a discrete user event; 
for each data entry pair of the one or more first data arrays, determine a vector representation and correlation value using a neural network implemented by the one or more …;
generate a value for each data entry of the one or more first data arrays based on the determined vector representations and correlation values; 
determine one or more second data arrays corresponding to a subset of the one or more first data arrays corresponding to a subset of the one or more first data arrays based on selecting a plurality of highest value data entries from the one or more first data arrays using the neural network; 
compute one or more third data arrays from the one or more second data arrays using the neural network by providing the one or more second data arrays as input to the neural network; 
calculate an error measurement between the one or more third data arrays and the one or more first data arrays; and 
modify one or more weights of the neural network based on the calculated error measurement. 
The claimed method/system/machine simply describes series of steps for assessing financial risk with unstructured data array and executing security actions. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more servers/processors, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 7, and 13.  
Furthermore, the dependent claims 2-6, 8-12 and 14-20 do not resolve the issues raised in the independent claims: 
The dependent claims 2-6, and 8-12 are directed towards using vector representation and correlation value is determined based applying natural language processing to each data entry, security weight of each discrete user event, a timestamp associated with the respective discrete user event, security score is indicative of a hazard associated with the discrete user event, and security actions further comprise generating an indication of a user associated with the discrete user events having a security score exceeding the predetermined threshold. 
The dependent claims 14-20 are directed towards using the system to refine the natural language processing algorithm comparing the condensed summaries to training summaries, a higher a relevancy score is assigned to a respective condensed summary based at least in part on the associated timestamp, a suggestion to lower a credit rating, and offering an alternative loan package, defining sentiment tiers, risk score on default on a loan package, serializing unstructured data array and autonomously generate an annual review on condensed summary.
 These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale.  Accordingly, the dependent claims 2-6, 8-12 and 14-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Hertz et al (US 2018/0082183 A1), in view of Semichev et al (US 20220084371 A1).
	Ref claim 1, Hertz discloses a system for dynamic detection of security features based on self-supervised natural language extraction from unstructured data sets (para [0014-15]; via a natural language based system…the financial markets require analysis of information/financial institutions maintain large data sets…Ex. forecasting stock market, managing financial risk, loan management analyses require structured/unstructured data sets…), comprising: 
	one or more processors; a memory in communication with the one or more processors and storing instructions that, when executed by the processor, are configured to cause the system (para [0056], Fig. 1; via the system 10 includes a server device 12/processor 14…[0059]; via a Supply Chain Analytics & Risk [SCAR] engine 23… [0066]; via server 12 having SCAR 23, data store 34 …unstructured data… [0069], fig. 2; via set of documents…structured language (XML) files, as well as unstructured documents) to: 
	receive a first unstructured data array indicative of a plurality of discrete user events (para [0024]; via a system configured to automatically access [implied receive data] numerous data sources and process large volume of natural language unstructured texts to identify chain relations between companies to natural language Processing [NLP} features used in academic relation extraction works/knowledge graphs is dynamic, updated in real time…);
	serialize the unstructured data array based on at least one indicator to form one or more first data arrays, the one or more first data arrays each indicative of a discrete user event (para [0026]; via System and techniques disclosed to identify …financial indicator, economic indicators, events, topics… [0066]; via Server 12 having SCAR 23 data store 34 receives document data unstructured data enhanced and enriched by SCAR 23…); 
	for each data entry pair of the one or more first data arrays, determine a vector representation and correlation value using a neural network implemented by the one or more processors (para [0026]; via the systems and techniques including deep learning and machine learning processes including unstructured text data from desperate sources to create powerful information including financial/economic indicators, events…[0027]; via a method and system to automatically identify supply chain relationships between companies and/or entries, based on unstructured text corpora… [0143]; via the SCAR system compute score/using an Support Vector Machine[SVM] classifier/the automatic generation of training data from the datasets) ; 
	generate a value for each data entry of the one or more first data arrays based on the determined vector representations and correlation values (para [0146], fig. 8; via NER 804, entity linking 806 and relation extraction 808…since the score of the relationship [0.95] above the pre-defined threshold…); 
	determine one or more second data arrays corresponding to a subset of the one or more first data arrays based on selecting a plurality of highest value data entries from the one or more first data arrays using the neural network (para [0147-148]; via Data Modeling and Physical Storage-data including the Entity Relation [ER] model/plain text files…expressive quarry languages … Modeling data as RDF…);
	[[compute one or more third data arrays from the one or more second data arrays using the neural network by providing the one or more second data arrays as input to the neural network;]] 
	calculate an error measurement between the one or more third data arrays and the one or more first data arrays; and modify one or more weights of the neural network based on the calculated error measurement (para [0025]; via Systems and technique for determining significance between entities/defined weight values and compute significance score…the system identifies text/including unstructured text data from desperate sources/financial and economic indicators, events…[0028]; via Machine learning features…generate a measure of performance/help investors determine a risk-return profile…[0030]; via a classifier adopted to utilize natural language processing on the supply chain/calculated probability to arrive an aggregate evidence score…[0031]; via the system…in an unstructured text document…the aggregate evidence score satisfying a threshold value…weighted criteria values…).
Hertz does not explicitly disclose the step to compute one or more third data arrays from the one or more second data arrays using the neural network by providing the one or more second data arrays as input to the neural network.
However, Semichev being in the same field of invention discloses the step to compute one or more third data arrays from the one or more second data arrays using the neural network by providing the one or more second data arrays as input to the neural network (para [0004]; via providing a self-supervised machine learning model…receive ATM customer interaction data by transforming the data  array…a bidirectional recurrent neural network [RNN]…calculate a security[error] measurement…receive a second data array…does not exceed predetermined threshold …[0027-28], fig. 1B, the anomaly detection system 600 employ a model…calculated for each customer session [implied first, second , third data arrays]…neural network[RNN] …weights/anomaly detection…minimize the error…[0043], fig. 4; via neural network including data entries indicative of aggregate customer activity…the autonomous training activity of RNN ensures …to recover the full corpus of information included in the first data array…[0075]; via detecting anomalous customer interactions…RNN model/first and second data array…predetermined threshold…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Hertz to include the disclosures as taught by Semichev to facilitate computing financial security risk with anomaly detection using self-supervised neural network model.	
Ref claims 2-3, Hertz discloses the system of claim 1, further comprising, for each discrete user event: computing a security weight based on the one or more second data arrays; computing an associated sentiment score for each security weight; computing a security score based on a weighted average of the sentiment score and the security weight; and when the security score of any discrete user event exceeds a predetermined threshold, execute one or more security action, and  wherein the neural network further comprises a bidirectional recurrent neural network (para [0024]; via a system configured to automatically access [implied receive data] numerous data sources and process large volume of natural language unstructured texts to identify chain relations between companies to natural language Processing (NLP) features used in academic relation extraction works/knowledge graphs is dynamic, updated in real time…).
	Ref claim 4, Hertz discloses the system of claim 2, wherein the security weight of each discrete user event is based on the at least one indicator associated with a respective discrete user event and the at least one indicator further comprises a timestamp associated with the respective discrete user event (para [0146], fig. 8; via NER 804, entity linking 806 and relation extraction 808…since the score of the relationship [0.95] above the pre-defined threshold…).
	Ref claims 5-6, Hertz discloses the system of claim 2, wherein the security score is indicative of a hazard associated with the discrete user event, wherein the one or more security actions further comprise generating an indication of a user associated with the discrete user events having a security score exceeding the predetermined threshold  (para [0146], fig. 8; via NER 804, entity linking 806 and relation extraction 808…since the score of the relationship [0.95] above the pre-defined threshold…).
Claim 7 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 8 is rejected as per the reasons set forth in claim 2.
Claim 9 is rejected as per the reasons set forth in claim 3.
Claim 10 is rejected as per the reasons set forth in claim 4.
Claim 11 is rejected as per the reasons set forth in claim 5.
Claim 12 is rejected as per the reasons set forth in claim 6. 
Claim 13 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
	Claim 14 is rejected as per the reasons set forth in claim 2.
	Claim 15 is rejected as per the reasons set forth in claim 4.
	Claim 16 is rejected as per the reasons set forth in claim 5.	
	Ref claim 17, Hertz discloses system of claim 14, wherein the sentiment analysis aspect further comprises defining a plurality of sentiment tiers and assigning each condensed summary to a respective sentiment tier  (para [0026]; via System and techniques disclosed to identify …financial indicator, economic indicators, events, topics… [0066]; via Server 12 having SCAR 23 data store 34 receives document data unstructured data enhanced and enriched by SCAR 23).  
	Claim 18 is rejected as per the reasons set forth in claim 6.
	Ref claim 19, Hertz discloses system of claim 13, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to scrub the first unstructured data array by removing data entries not associated with raw text data before serializing the first unstructured data array (para [0024]; via a system configured to automatically access [implied receive data] numerous data sources and process large volume of natural language unstructured texts to identify chain relations between companies to natural language Processing (NLP) features used in academic relation extraction works/knowledge graphs is dynamic, updated in real time).
	Ref claim 20, Hertz discloses system of claim 13, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to autonomously generate an annual review based on an aggregation of each condensed summary (para [0026]; via System and techniques disclosed to identify …financial indicator, economic indicators, events, topics… [0066]; via Server 12 having SCAR 23 data store 34 receives document data unstructured data enhanced and enriched by SCAR 23).
Response to Arguments

Applicant's arguments filed on 5/16/2022 have been fully considered and they are deemed to be non-persuasive:
Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection.   
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019 [Step-2A-Prong One-Prong two-2B].
Applicant also cited analogy with the court cases such as, Example 39 and “Berkheimer memo”
In addition to 101 rejections Applicant noted about 103 rejections with applied prior arts.

In response: Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG>Step 2A-Prong 1 & Prong 2-Step-2B].
  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014); Under Alice. 

REMARKS:
I. Examiner Interview: Noted.

II. All Claims are Patentable under 35 U.S.C.§ 101:
A. Claims 1-20 Are Patent Eligible Under USPTO Step 2A Because They Do Not 
Recite a Judicial Exception and Are Integrated Into a Practical Application:

1. Claims 1-20 Are Patent Eligible Because They Do Not Fall Under Enumerated Groupings of Abstract Idea 
	At Step 2A Prong One of the subject matter eligibility analysis, the Office Action alleges that the claims are directed to the abstract idea of "assessing financial risk with unstructured data array and executing security actions." Office Action p. 3. Applicant respectfully disagrees.

2. Claims 1-20 Are Patent Eligible Because They Recite a Practical Application:
	Even assuming arguendo that the instant claims do fall into one of the enumerated groupings of abstract ideas, which Applicant does not concede, the claims are patent eligible because they integrate any alleged judicial exception into a practical application. As explained by the MPEP, "mere recitation of a judicial exception does not mean that the claim is 'directed to' that judicial exception under Step 2A Prong Two."…

Analogy of Court Example 39:

B. Claims 1-20 Are Patent Eligible Under USPTO Step 2B Because They Recite a Combination of Elements that Is Significantly More than an Abstract Idea 
	Regardless, even if the claims are directed to an abstract idea, which Applicant does not concede, they are patent eligible because they recite an inventive concept. The Step 2B inquiry asks whether "the additional elements recited in the claims contribute an inventive concept."… 

Analogy of “Berkheimer Memo”

In response -Examiner disagrees:

	Under-Step (2A) Prong 1: A method for dynamic detection of security features for determining financial security risks such as credit rating with user account and loan package, from unstructured data sets for security actions is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing relationships or interactions between people including user account related loan package). As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include: (receiving unstructured data sets…generating a value for each data entry…computing security weights …calculating an error measurement… modifying weights… based on calculated error measurement… executing security actions…) As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing  relationships or interactions between people including user account related loan package). 

 	Under-Step (2A) Prong 2: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of  receiving unstructured data sets…generating a value for each data entry…computing security weights …calculating an error measurement… modifying weights… based on calculated error measurement… executing security actions… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 

The instant recited claims including additional elements (i.e. “receiving unstructured data sets…generating a value for each data entry…computing security weights …calculating an error measurement… modifying weights… based on calculated error measurement… executing security actions ” do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0029-30]: Server, Processor, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.

Example 39 - Method for Training a Neural Network for Facial Detection

Subject Matter Eligibility Examples: Abstract Ideas: creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of  training; and   training the neural network in a second stage using the second training set.


Step                                                         Analysis:                                                                                                                                                                               
1: Statutory Category? 
Yes. The claim recites a series of steps and, therefore, is a process. 
2A - Prong 1: Judicial Exception Recited? 
No. The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception. 
2A - Prong 2: Integrated into a Practical Application?                                                                                   

N/A. 


In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as Example 39.


	Under-Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., Processors, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 

Applicant further cites Berkheimer, presuming that Examiner took the position that the claims describe well-understood, routine and conventional activities. Examiner respectfully disagrees. Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea and the use conventional “off the shelf” computer to implement the abstract idea. 

III. All Claims are Patentable under 35 U.S.C. § 103:
Applicant respectfully submits that “Hertz in view of Dharmad fail to teach or suggest at least "determine one or more second data arrays corresponding to a subset of the one or more first data arrays based on selecting a plurality of highest value data entries from the one or more first data arrays using the neural network,"

In response: Examiner disagrees with applicant’s assertions:

However, applied arts- Hertz discloses in view of Semichev:

Hertz; via (para [0014-15]; via a natural language based system…the financial markets require analysis of information/financial institutions maintain large data sets…Ex. forecasting stock market, managing financial risk, loan management analyses require structured/unstructured data sets…[0026]; via System and techniques disclosed to identify …financial indicator, economic indicators, events, topics… [0066]; via Server 12 having SCAR 23 data store 34 receives document data unstructured data enhanced and enriched by SCAR 23…[0027]; via a method and system to automatically identify supply chain relationships between companies and/or entries, based on unstructured text corpora… [0143]; via the SCAR system compute score/using an Support Vector Machine[SVM] classifier/the automatic generation of training data from the datasets…[0030]; via a classifier adopted to utilize natural language processing on the supply chain/calculated probability to arrive an aggregate evidence score…[0031]; via the system…in an unstructured text document…the aggregate evidence score satisfying a threshold value…weighted criteria values…); and 

Semichev via (para [0004]; via providing a self-supervised machine learning model…receive ATM customer interaction data by transforming the data  array…a bidirectional recurrent neural network [RNN]…calculate a security[error] measurement…receive a second data array…does not exceed predetermined threshold …[0027-28], fig. 1B, the anomaly detection system 600 employ a model…calculated for each customer session [implied first, second , third data arrays]…neural network[RNN] …weights/anomaly detection…minimize the error…[0043], fig. 4; via neural network including data entries/full corpus of information included in the first data array…[0075]; via detecting anomalous customer interactions…RNN model/first and second data array…predetermined threshold…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Hertz to include the disclosures as taught by Semichev to facilitate computing financial security risk with anomaly detection using self-supervised neural network model.
	
 


Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Romero (US 2021/0224910 A1) discloses virtual reality system for analyzing Financial Risk.
Walzak (US 2014/0289098 A1) discloses System and Method for analyzing Financial Risk.
James et al (WO 2021/081516 A1) discloses Data Breach System and Method
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698